Citation Nr: 1216695	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  04-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.  

2.  Entitlement to a higher initial evaluation for rheumatoid arthritis, to include whether ratings in excess of 10 percent are assignable for rheumatoid arthritis of the cervical spine, lumbar spine, right ankle, left ankle, right hip, left hip, right knee, left knee, right wrist, left wrist, right shoulder, left shoulder, right hand, left hand, right elbow, left elbow, right foot and left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to January 1965 and from January 1966 to March 1985.  

This matter originally came before the Board on appeal of a September 2003 rating decision of the Los Angeles, California, regional office (RO) of the Department of Veterans Affairs (VA).  Also on appeal is a September 2011 rating decision denying service connection for Parkinson's disease.  

This case has an extensive procedural history, which was previously detailed when the matter was last before the Board in September 2010.  At that time, the matter was remanded.  The Board's September 2010 action also denied an earlier effective date claim for the award of service connection for numerous joints.  

In May 2011, the Veteran filed a Motion for Reconsideration of the September 2010 Board decision.  The Board issued a decision in February 2012 denying the May 2011 Motion for Reconsideration.  

In a July 1995 rating decision, the RO awarded a total disability rating based on individual unemployability (TDIU).  That issue is not presently in appellate status as a component of the increased rating claim now before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The issue of service connection for Parkinson's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Throughout the initial rating period of appellate review, the Veteran's rheumatoid arthritis is manifested by an active process with chronic residuals involving the specific joints of the cervical spine, right shoulder, left shoulder, right elbow, left elbow, right wrist, left wrist, right hand, left hand, lumbar spine, right hip, left hip, right knee, left knee, right ankle, left ankle, right foot, and left foot.  

2.  During the initial rating period of appellate review prior to September 26, 2003, the Veteran's rheumatoid arthritis of the cervical spine was not manifested by moderate intervertebral disc syndrome (IVDS), with recurring attacks; intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; or moderate limitation of motion.  

3.  Beginning November 12, 2010, the disability picture of the Veteran's rheumatoid arthritis of the cervical spine is shown to have been manifested by symptoms more nearly approximating forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, but not flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine or severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief; incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; or severe limitation of motion.  

4.  Throughout the initial period of appellate review beginning from January 22, 2007, but not earlier, the Veteran's rheumatoid arthritis of the left and right shoulders is each shown to have been manifested by a disability picture more nearly approximating limitation of motion of the arm at the shoulder level; there is no showing of a disability picture more nearly approximating limitation of motion of the arm midway between the side and shoulder level. 

5.  Throughout the initial rating period under appellate review, the Veteran's rheumatoid arthritis of the left elbow and right elbow, left wrist and right wrist, left hand and right hand, left hip and right hip, and left ankle and right ankle, are each shown to be productive of a disability picture approximating no more than limitation of motion without ankylosis or additional functional loss due to pain or other factors.  

6.  Throughout the initial rating period under appellate review, the Veteran's rheumatoid arthritis of the lumbar spine is shown prior to and since September 26, 2003, to have been manifested by a disability picture consistent with no more than mild IVDS without recurring attacks; slight limitation of motion of the lumbar spine or characteristic pain on motion or muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position; or bed rest prescribed by a physician since September 23, 2002; beginning from September 26, 2003, the disability is not shown to have been manifested by a disability picture involving a combined range of motion of the thoracolumbar spine not greater than 120 degrees; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or any associated objective neurologic abnormality.  

7.  Throughout the initial rating period under appellate review, the Veteran's rheumatoid arthritis of the left knee and right knee is not shown to have been manifested by a disability picture more nearly approximating extension limited to 15 degrees or more, flexion limited to 30 degrees or less, dislocated semilunar cartilage, moderate recurrent subluxation or lateral instability, moderate impairment of the tibia and fibula, or any type of ankylosis.

8.  Throughout the initial evaluation period under appellate review beginning from November 10, 2010, but not earlier, the Veteran's rheumatoid arthritis of the left foot and right foot each have been manifested by a disability picture more nearly approximating moderately severe foot disability.

9.  The combined schedular disability rating for the Veteran's rheumatoid arthritis is 90 percent prior to November 10, 2010, and 100 percent as of November 10, 2010; the disability does not involve constitutional manifestations associated with active joint involvement that is totally incapacitating prior to November 10, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial combined disability evaluation in excess of 90 percent for rheumatoid arthritis have not been met prior to November 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a (2011).

2. The criteria for the assignment of an initial 100 percent disability evaluation for rheumatoid arthritis have been met as of November 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the claims file contains the Veteran's service treatment records, as well as the post-service medical reports of VA and private treatment providers.  Moreover, his statements in support of the claims are of record, including testimony provided at a Board hearing before the undersigned.  Otherwise, the Board has carefully reviewed the evidence of record, but finds nothing to suggest that there is any outstanding evidence pertinent to the claims decided below.  

Also, the Veteran was afforded VA examinations, including in November 2010, to evaluate the severity of his rheumatoid arthritis.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disability picture of the Veteran's rheumatoid arthritis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the September 2010 remand directives.  A remand by the Board confers upon a claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO obtain any current records of treatment from the VA Medical Center in San Antonio, Texas; afford a VA orthopedic examination to determine the current severity of his rheumatoid arthritis for all affected joints; and then readjudicate the case by issuing a supplemental statement of the case.  Upon remand, there was substantial compliance with the Board's September 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. §4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of the present claim for an initial evaluation, the Board has considered all evidence of severity since the effective date for service connection.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Schedular disability ratings of rheumatoid arthritis are assigned under the diagnostic criteria of Diagnostic Code (DC) 5002, which provides that the disability as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is assigned a 100 percent rating.  When there is symptomatology less than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent evaluation is assigned.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is evaluated as 20 percent disabling.  For residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also, Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also, Burton, 25 Vet. App. at 5.

Nonetheless, a higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Board notes for sake of reference that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

Finally, handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69

In the present case, the Veteran's rheumatoid arthritis has been evaluated by assignment of separate disability ratings under the appropriate DCs for the specific joints involved.  The Board will thus proceed by first considering the pertinent symptoms in the context of the schedular diagnostic criteria applicable to each affected joint.  

A.  Cervical Spine

The Veteran's rheumatoid arthritis of the cervical spine has been assigned an initial 10 percent rating, effective from December 22, 1998.  

The applicable diagnostic criteria for rating disabilities of the cervical spine have changed during the pendency of the instant appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).As there is no indication that the revised criteria for rating spine disorders are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

For the period prior to September 22, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation was warranted for mild intervertebral disc syndrome.  

A 20 percent evaluation was in order for moderate intervertebral disc syndrome, with recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  

A 60 percent evaluation was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

For the period beginning September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  

A 20 percent evaluation contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  

A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  

A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

The remaining diagnostic criteria for evaluating spine disorders were revised effective September 26, 2003.  This further revision incorporates the new criteria for evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), addressing limitation of motion of the cervical spine, a 10 percent evaluation was assigned in cases of slight limitation of motion.  A 20 percent evaluation was in order for moderate limitation of motion, while a 30 percent evaluation was warranted for severe limitation of motion.

Also potentially pertinent, DC 5287, 38 C.F.R. § 4.71a (2002), concerned ankylosis of the cervical spine.  

Under the recent code revisions involving DCs 5235-5242, effective from September 26, 2003, the diagnostic criteria are as follows:  

A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  

A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned in cases of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  

The maximum rating, 100 percent, is assigned for unfavorable ankylosis of the entire spine.

The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Under the amended criteria effective September 26, 2003, IVDS (formerly Diagnostic Code 5293) is assigned a new Diagnostic Code (5243) and is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (unchanged from the September 23, 2002 revisions (see above)), whichever method results in a higher evaluation.

Also, under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the cervical spine encompasses 45 degrees of flexion, extension, and bilateral lateral flexion and 80 degrees of bilateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

In the present case, the Board finds that under the applicable schedular rating criteria in effect prior to September 26, 2003, the criteria for a rating higher than 10 percent have not been met, as the evidence does not demonstrate symptomatology more nearly approximating either moderate intervertebral disc syndrome, with recurring attacks, under DC 5293 (prior to September 22, 2002); intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months, under DC 5243 (effective from September 22, 2002, through September 26, 2003); or moderate limitation of motion, as contemplated by DC 5290 (2002), as follows.  

The pertinent evidence, while prior to the initial rating period on appeal, first includes the results of a November 1998 neck X-ray, which showed findings of degenerative joint disease (DDD) at C5-6 with narrowing of the intervertebral disc space and associated hypertrophic changes consistent with associated degenerative arthritis; mild narrowing of neural foramina bilateral at C5-6 by osteophytes consistent with degenerative arthritis; and minimal osteophyte formation on C4.  This X-ray was taken in response to an emergency room visit in which the Veteran complained of severe pain in various joints.  His pain medication was increased.  

Also pertinent, VA treatment records from April 1999 through August 1999 show complaints of neck pain radiating to the arms.  Physical examination in April 1999 demonstrated no pain in the cervical spine, which was intact neurologically.  The assessment was normal examination with cervical degenerative joint disease (DJD) most probably causing the upper extremity symptoms.  An electromyography (EMG) performed in October 1999, however, showed normal findings.  

The Veteran also underwent a VA examination in August 1999.  At that time, his complaints pertinent to the cervical spine involved neck pain and frequent difficulty moving the neck.  The examiner noted that results of X-rays and magnetic resonance imaging scanning (MRI) of neck showed DDD with protrusion of a disc and impingement at C5-6.  Although the Veteran reported neck pain, he did not describe radiation of pain as would have been expected, and he did not appear to have typical neuropathy.  (The VA examiner's physical examination did not include range of motion testing for the neck.)  The assessment was traumatic arthritis and degenerative disease of the cervical spine.

The Veteran also underwent a VA examination (for a claim unrelated to instant appeal) in November 1999, which shows complaints involving the wrist and hands, but not the neck.  The diagnosis was wide-spread arthritis, including the neck, unresponsive to pain medication.  

Thereafter during the rating period prior to September 26, 2003, the pertinent evidence consists of VA outpatient treatment records, including with the Rheumatology clinic in November 2000 and with his primary care provider in December 2002, demonstrating intermittent complaints of neck pain and limitation of motion.  (Degrees of limited motion were not provided.)  In November 2000, his primary complaint was pain and morning stiffness for up to 50 minutes.  In September 2000, by comparison, he denied complaints of pain or swelling. 

This evidence, in summary, demonstrates intermittent complaints, such as in April 1999.  These complaints are not shown to be consistent with attacks that are moderate in severity.  Moreover, the Veteran is not shown to have had bed rest prescribed by a physician at any time beginning from September 22, 2002.  Furthermore, although he is shown to have limitation of motion due to pain, this evidence does not show moderate limitation of motion.  Even recognizing that degrees of limited motion are not provided during this rating period, the evidence overall shows only infrequent complaints of neck pain.  In light of the more frequent complaints of pain in the remaining joints, the lack of complaints regarding the neck pain constitutes some affirmative evidence that the limited motion was less than moderate in severity.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428 (2011) (J. Lance, dissenting); compare Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011) (the Board was incorrect to find that a skin disability was not "exceptionally repugnant" on the basis that no medical evidence characterized it as such).

Accordingly, a rating in excess 10 percent is not assignable under DC 5293 (prior to September 22, 2002); DC 5243 (effective from September 22, 2002, through September 26, 2003), or DC 5290 (2002), prior to September 26, 2003.  38 C.F.R. § 4.71a.  

However, for the period beginning September 26, 2003, a higher evaluation 20 is assignable beginning November 12, 2010, but not earlier, as the evidence beginning on that date first shows symptoms more nearly approximating forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a (beginning September 26, 2003).  

In particular, the pertinent evidence beginning from September 2003 consists of ongoing VA outpatient treatment records, which show continued complaints of morning stiffness with neck pain on range of motion testing (but without degrees of limited motion provided).  Of particular note, VA Rheumatology notes from January 2007 and March 2007 reflect complaints of pain with physical examination revealing preserved range of motion with tenderness in all planes and tenderness to palpation.  X-rays confirmed erosive disease and degenerative changes in the inferior cervical spine with minimal posterior displacement of C5 over C6.  Later in March 2007, the Veteran had a very favorable response to medication.  VA clinical records thereafter through August 2008, including from the Rheumatology Clinic, show complaints of pain in numerous other joints, but not the neck.  

The Veteran then underwent a VA examination in September 2008.  The pertinent complaints involved progressively worsening pain, including in his neck.  Such pain prevented physical activities, including work around the house.  He had morning stiffness usually lasting for one and one-half hours before it diminished.  Although he had no swelling, heat, redness, or locking, he did have fatigability.  His pain was daily, with no specific periods of flare-ups.  Physical examination of the neck showed flexion to 45 degrees, and dorsiflexion/extension to 20 degrees, with no evidence of any additional limitation of motion caused by pain, fatigue, weakness or lack of endurance or incoordination.  The assessment was rheumatoid arthritis, with all joints involved.  

VA outpatient treatment records from November 2008 through May 2010 show complaints of pain, but the only record showing such complaints as specifically involving the neck is a November 2008 VA Rheumatology note.

In November 2010, the Veteran underwent another VA examination.  He complained of pain that was characterized by a deep ache.  Such pain was moderate, constant, and daily, but not radiating.  He had greater than four incapacitating episodes of arthritis per year, each lasting days in duration, but which did not involve the neck.  Physical examination showed no neurologic abnormalities.  There was fatigue, decreased motion, stiffness, weakness, but no spasm.  Range of motion testing showed flexion to 30 degrees; extension to 10 degrees; lateral flexion right and left to 10 degrees; and right and left lateral rotation to 20 degrees.  [The combined range of motion is 100 degrees].  There was no objective evidence of pain, including after repetitive motion, and no further limitations after repetition.  There was no joint ankylosis.

After the November 2010 VA examination, a VA Rheumatology note dated in June 2011 shows extensive complaints of joint pain, including chronic neck pain, which was shown on physical examination to involve tenderness over the posterior neck muscles extending down over trapezius and upper back muscles bilaterally.  There was also stiffness on rotation and limitation of rotation.  It was noted that there were concerns involving the Veteran's reliability with medication.  A follow-up not at VA Rheumatology in August 2011 shows similar complaints, but the Veteran endorsed "doing better."  In fact, he was planning a three month trip to Vietnam.  Physical examination showed an "obvious problem" involving neck stiffness.  

This evidence, in summary, shows ongoing complaints of neck pain and stiffness.  The November 2010 VA examination, however, first affirmatively shows flexion limited to 30 degrees and a combined range of motion to 100 degrees, which is consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5243.  This evidence, by comparison, shows that his symptoms do not more nearly approximate flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  To the contrary, flexion was to 45 degrees in September 2008 and to 30 degrees in November 2010.  He was also noted at that time to have no joint ankylosis.  Thus, a rating higher than 20 is not assignable under the DC criteria in effect beginning September 26, 2003.  38 C.F.R. § 4.71a (beginning from September 26, 2003).

With respect to the rating criteria in effect prior to September 26, 2003 (which remain applicable during the time period beginning from September 26, 2003), the evidence does not show severe IVDS characterized by recurrent attacks with intermittent relief; incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; or severe limitation of motion.  Although the medical records reflect intermittent complaints of worsening pain, this is not indicated as severe.  To the contrary, the November 2010 VA examiner characterized the pain as moderate, and reported that there were no incapacitating episodes.  

For these reasons, the Board finds that a 20 percent rating is assignable from November 12, 2010, but that a rating in excess of 10 percent is not assignable prior to November 12, 2010, and a rating higher than 20 percent is not assignable at any point during the period of appellate review, even when considering functional limitations due to the DeLuca factors.  See Mitchell, 25 Vet. App. 32.   

Finally, the Board finds that a separate compensable evaluation is not warranted for objective neurological abnormalities.  Neurological disabilities of the upper extremities are rated under the schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8519.  Most pertinent in the present appeal, the schedular criteria of Diagnostic Code 8513, concerning impairment of all radicular groups, mild incomplete paralysis on either side (the major side or the minor side) is rated as 20 percent disabling; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and, severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent on the minor side.  Complete paralysis of all radicular groups is rated 90 percent disabling on the major side and 80 percent on the minor side.  38 C.F.R. § 4.124a.

Here, medical records from April 1999 and June 1999 indicate neck pain radiating to the upper extremities, while an August 1999 VA examination specially notes that the Veteran did not describe radiating pain.  He then denied radiating pain at the November 2010 VA examination, and he indicated at a June 2011 VA Rheumatology consultation that pain radiated, but beginning in the shoulders.  The Board finds that such symptoms and findings do not rise to the "mild" level necessary to warrant a separate compensable evaluation for radiculopathy pursuant to 38 C.F.R. § 1.124a, Diagnostic Code 8520.  Moreover, the Veteran is assigned separate ratings for impairment of the shoulders and upper extremities; thus evaluating the symptomatology of the upper extremities under the disabilities of the spine would here constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2011).

B.  Right and Left Shoulders

The Veteran is presently assigned separate 10 percent ratings for rheumatoid arthritis of the right shoulder and rheumatoid arthritis of the left shoulders.  As the schedular diagnostic criteria are the same, the Board will address the issues together.  

Disabilities of the shoulder are evaluated under the schedular criteria of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5200 through 5203.  The evidence shows that the Veteran is right-handed, so the right will be considered the major (dominant), rather than the minor (non-dominant), arm.  38 C.F.R. § 4.69.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 30 percent evaluation is assigned for favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees and the ability to reach the mouth and head.  A 40 percent evaluation is assigned for intermediate ankylosis of scapulohumeral articulation, between favorable and unfavorable.  A 50 percent evaluation is assigned for unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of motion of the arm at the shoulder level.  A 30 percent evaluation is assigned for limitation of motion of the arm midway between the side and shoulder level.  A 40 percent evaluation is assigned for limitation of motion of the arm to 25 degrees from the side.  In assessing limitation of motion under DC 5201, the criteria for a higher rating may be met by consideration of either forward flexion or abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

Under Diagnostic Code 5202, regarding other impairment of the humerus, a 20 percent evaluation is assigned for malunion with moderate deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with infrequent episodes and guarding of movement only at the shoulder level.  A 30 percent evaluation is assigned for malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  A 50 percent evaluation is assigned for fibrous union of the humerus.  A 60 percent evaluation is assigned for nonunion of the humerus (false flail joint).  An 80 percent evaluation is assigned for loss of the head of the humerus (flail shoulder).

Under Diagnostic Code 5203, regarding impairment of the clavicle or scapula.  A 10 percent evaluation is assigned for malunion or nonunion without loose movement.  A 20 percent evaluation is assigned for dislocation or nonunion with loose movement.  Alternatively, the disability may be rated on impairment of function of a contiguous joint.

Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder encompasses forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

In the present case, the Board finds after careful consideration of the evidence that initial 20 percent ratings are assignable for rheumatoid arthritis of the left shoulder and right shoulder beginning from January 22, 2007, but no earlier, for the following reasons.  

The pertinent evidence during the period of appellate review first consists of ongoing VA treatment records beginning from April 1999 reflecting complaints of shoulder pain.  In April 1999, the Veteran was found to have full range of motion.  Then, on November 3 2000, he was found to have decreased range of motion in the shoulders (but actual degrees of limited motion were not provided).  Also pertinent during this time period, X-rays of both shoulders during a VA aid and attendance examination in November 1999 showed normal examination with no evidence of fracture, subluxation, joint space narrowing, or erosion. 

On follow-up at VA in December 2000, physical examination of the shoulders showed crepitus bilaterally, with reduced arm raises and external rotation, but actual degrees of limited motion were not provided.  One week later in December 2000, physical examination showed shoulders with full range of motion in abduction/external rotation; abduction was noted to be 4/5 limited by pain; and external rotation was 5/5 (degrees of limited  motion in degrees were not provided).  Subsequent VA treatment records show no further shoulder complaints until December 2002, when the Veteran reported pain 8 out of 10 in severity; no active synovial inflammation was found.  Next, a December 2004 VA treatment record shows complaints of right shoulder pain for two months, but physical examination revealed full range of motion.  Similarly, in April 2006, he complained of increased pain in the right shoulder, but physical examination showed "good" range of motion.  

An extensive VA Rheumatology consultation in January 2007 reflects complaints of shoulder pain; physical examination showed shoulders with bilateral synovitis, bilateral tenderness, and decreased abduction right to 90 degrees, left to 60 degrees.  On follow-up in March 2007, the Veteran again complained of increased pain, although physical examination of the shoulders showed no tenderness.  Later in March 2007, he was noted to have had a very favorable response to medication.  Approximately one year later, February 2008, a physical examination showed prominent acromioclavicular joint bilaterally.  In March 2008, the Veteran again complained of arthralgia, including in the shoulders; physical examination showed synovitis anterior superior left shoulder; no heat or erythema; positive pain at 120 degrees bilateral abduction; and the Veteran was unable to clasp his hands together.  Follow-up in April 2008, May 2008, and November 2008 reflect similar complaints and clinical findings.  The VA outpatient treatment records otherwise tend to show complaints of pain in nonspecific joints; they reflect no express complaints referable to the shoulder except as noted.  

The Veteran then underwent a VA examination in September 2008.  His pertinent complaints involved progressively worsening pain, including in the shoulders.  The VA examiner did not provide the results of range of motion studies for either shoulder.  However, the Veteran underwent a second VA examination in November 2010.  Clinical evaluation at that time revealed no recurrent dislocation.  On physical examination of the left shoulder, flexion was to 70 degrees; abduction to 30 degrees; internal rotation to 50 degrees; external rotation to 30 degrees.  On the right, flexion was to 60 degrees; abduction to 30 degrees; internal rotation to 40 degrees; external rotation to 30 degrees.  There was no objective evidence of pain, except after repetitive motion, which involved no additional limitations.  

Next, a June 2011 VA Rheumatology progress note reflects complaints of pain with raising the shoulders; the pain ran down his arms, and radiated into chest and trapezius.  Also, he could not twist the shoulder.  Physical examination revealed an "obvious problem" raising the shoulders.  The Veteran was also found to have restricted range of motion bilaterally, greater on right with loss of rotation and abduction; tenderness over entire shoulder girdle bilaterally, but also over trapezius and cervical musculature.  It was noted that his shoulder pain was probably combination of osteoarthritis and rheumatoid arthritis.  

On follow-up at VA in August 2011, the Veteran reported that he was doing better.  Although he requested "straps" for shoulder pain and physical examination again showed an obvious problem raising the shoulders, he also revealed that he was about to leave for a 3 month to Vietnam and had a "blasé" attitude about his health.  

The Veteran also wrote a testimonial statement in May 2011 in support of his claim.  He explained that his shoulder pain prevented him from lifting his arms to move things.  Also, he had dislocation at times and felt cracks.  

This evidence shows, in summary, flexion limited to 90 degrees on the right and 60 degrees on the left at VA in January 2007.  Then on VA examination in November 2010, flexion was reduced to 70 degrees on the left and to 60 degrees on the right.  This evidence is consistent with assignment of a 20 percent rating for each shoulder under DC 5201 beginning January 22, 2007, for limitation of motion of the arm at shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  

Prior to January 22, 2007, the evidence does not identify degrees of limited motion.  Importantly, however, the Veteran was found to have full range of motion in April 1999.  Although he was found to have decreased range of motion in the shoulders in November 2000, physical examination in December 2004 again showed full range of motion.  Similarly, range of motion was "good" in April 2006.  Because this evidence does not provide factually ascertainable evidence of limitation of motion of the arm at shoulder level prior to January 2007, an increased rating is not assignable prior to that time.  See 38 C.F.R. § 4.71a, Plate I.  

Finally, the Board finds that no other diagnostic code provides for a higher rating.  First, because neither should disability involves intermediate ankylosis of the scapulohumeral articulation, a higher rating is not warranted under DC 5200.  Similarly, although the Veteran complained of dislocation in his May 2011 statement, the clinical evidence shows that neither shoulder disability involves fibrous union or nonunion of the humerus, or loss of the head of the humerus; thus a higher rating is not warranted under DC 5202.  Finally, under DC 5203, concerning impairment of the clavicle or scapula, a maximum benefit of 20 percent is assignable, which is the rating percentage already in effect.  38 C.F.R. § 4.71a. 

In light of the foregoing, the Board finds that separate 20 percent ratings, but not higher, are warranted for the left and right shoulder disabilities beginning January 22, 2007, but no earlier.  "Staged ratings" are not otherwise warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  


C. Left and Right Elbows

The Veteran is presently assigned separate 10 percent ratings for rheumatoid arthritis of the left elbow and rheumatoid arthritis of the right elbow.  As the schedular diagnostic criteria are the same, the Board will address the issues together.  

Disabilities of the elbow are rated under the schedular diagnostic criteria of 38 C.F.R. § 4.71a, DCs 5205 to 5213.  The schedular criteria provide different ratings for the minor arm and the major arm.  As indicated, the Veteran is right-handed.  38 C.F.R. § 4.69 (2011).

Normal extension and flexion of the elbow is considered to be from 0 to 145 degrees.  Normal pronation is to 80 degrees, and normal supination is to 85 degrees.  38 C.F.R. § 4.71, Plate I (2011).

Under DC 5206, concerning limitation of flexion of the forearm, limitation of flexion is rated 0 percent when limited to 110 degrees; 10 percent when limited to 100 degrees; 20 percent when limited to 90 degrees (major or minor) or 70 degrees (minor); 30 percent when limited to 70 degrees (major) or 55 degrees (minor); 40 percent when limited to 55 degrees (major) or 45 degrees (minor); and 50 percent when limited to 45 degrees (minor).  38 C.F.R. § 4.71, DC 5206 (2011).

Under DC 5207, concerning limitation of extension of the forearm, limitation of extension is rated 10 percent when limited to 45 degrees or 60 degrees (major and minor); 20 percent when limited to 75 degrees (major or minor) or 90 degrees (major); 30 percent when limited to 90 degrees (major) or 100 degrees (minor); 40 percent when limited to 100 degrees (major) or 110 degrees (minor); and 50 percent when limited to 110 degrees (major).  38 C.F.R. § 4.71.

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Normal forearm supination is from 0 degrees to 80 degrees.  Normal forearm pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Under DC, limitation of supination at 30 degrees or less is assigned a 10 percent rating (major or minor).  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling (major or minor).  Limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling (major side) or 20 percent disabling (minor side).  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling (major or minor).  Loss of supination or pronation due to bone fusion with the hand fixed in full pronation is rated 30 percent disabling (major) or 20 percent (minor).  Loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling (major) or 30 percent (minor).  38 C.F.R. § 4.71a.

Also potentially pertinent are DC 5205, concerning ankylosis of the elbow, DC 5208, concerning flexion of the forearm limited to 100 degrees and extension limited to 45 degrees; DC 5209, concerning other impairment of the elbow involving flail joint fracture; DC 5210, concerning nonunion of the radius and ulna, with flail joint; and DC 5211 impairment of the ulna; and DC 5212, concerning impairment of the radius.  38 C.F.R. § 4.71a.

In the present case, the Board finds after careful consideration of all pertinent evidence, that a rating higher than 10 percent is not assignable for rheumatoid arthritis of the either left or right elbow for any portion of the rating period on appeal.  

The pertinent evidence concerning these joints during the period of appellate review, which begins in September 2000, first consists of VA treatment records from April 1999 through September 2008 showing intermittent complaints of elbow pain.  Particularly pertinent here, clinical findings in September 2000 showed normal elbows with no synovial swelling or pain.  Range of motion testing in March 2000 and November 2000 showed pain with flexion and extension, although degrees of limited motion are not identified.  Physical examination in January 2007 showed elbows with tenderness, but no synovitis, and X-rays showed no erosive disease at the elbows; in March 2007 there was no synovitis or tenderness.  In March 2008, the elbows showed bilateral synovitis left greater than right; there was also mild tenderness over the left lateral elbow.  It was also noted at that time that he had tenderness and limitation of motion in all effected joints.  Then in September 2009, the left elbow was enlarged, but not acutely inflamed.  A nodule in the left elbow was again noted in May 2010, although he reported doing better.   

The Veteran also underwent a VA examination in November 2010.  Pertinent to the elbow, he demonstrated no objective indications of pain.  Range of motion of both elbows involved flexion to 130 degrees; extension to 0 degrees; pronation to 70 degrees; and supination to 70 degrees.  There were no additional limitations after repetition.  X-rays showed degenerative bone proliferation over the right medial at epicondyle, which could be seen with common flexor tendinopathy; otherwise no abnormalities.  There was no joint ankylosis.  

On follow-up with VA Rheumatology in June 2011, the Veteran had complaints of worsening nodules, with an increased number on left elbow, and pain on extension or when resting nodule on table.  Physical examination showed elbows with a prominent nodule over the left forearm and at olecronon, but no contracture and there was good range of motion without pain.  The assessment was rheumatoid arthritis still active with nodules.  A follow-up note from August 2011 reflects similar complaints and clinical findings, although the Veteran reported that his left elbow nodule was getting harder.  

Also pertinent, the Veteran wrote a testimonial statement in May 2011 describing pain and burning in the elbows, especially with bending.  The pain would radiate to the wrist into the hands and up into the shoulder, which he described as "deadening" the arm.  He also wrote that the left elbow left involved a deformity with numerous nodules getting bigger and hurting worse.  

In light of this record, the Board finds that ratings higher than 10 percent are not assignable for either the right or left elbow.  Significantly, although the Veteran is noted to have pain and limited motion, the VA examination in November 2010 showed limitation of motion that is noncompensable under DCs, 5206, 5207, and 5213, for either the major or minor arms.  Even though he experienced painful motion, a higher rating is not assignable without additional functional loss.  See Mitchell, 25 Vet. App. at 33, 43.  Further, the record before the Board provides no indication of ankylosis of the elbow, flexion of the forearm limited to 100 degrees and extension limited to 45 degrees, impairment of the elbow with flail joint fracture, or nonunion of the radius and ulna with flail joint.  Although VA progress notes from October 2006, March 2007, and October 2007, and at the November 2010 VA examination reflect ulnar deviation in the hands, this is not shown to be impairment of the ulna consistent with nonunion in the lower half.  Accordingly, a higher rating is not assignable under DCs 5205, 5208, 5209, 5210, or 5211.  38 C.F.R. § 4.71a.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.   

D.  Wrists

The Veteran is presently assigned separate 10 percent ratings for rheumatoid arthritis of the right wrist and rheumatoid arthritis of the left wrist.  As the schedular diagnostic criteria are the same, the Board will address the issues together.  

Under 38 C.F.R. § 4.71a, DC 5215, regarding limitation of motion of the wrist, a 10 percent rating is assigned for dorsiflexion less than 15 degrees or for palmar flexion limited in line with the forearm.  The 10 percent rating is assigned regardless of whether the involved extremity is the major (dominant) wrist or the minor (non-dominant) wrist.  (There is no provision for a rating higher than 10 percent.)  

Also potentially pertinent is DC 5214, concerning ankylosis of the wrist.  38 C.F.R. § 4.71a.  

Under VA rating criteria, normal range of motion of the wrist is dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  38 C.F.R. § 4.71a, Plate I.

Here, the Board finds after a careful review of the pertinent evidence of record that increased ratings in excess of 10 percent are not warranted for the rheumatoid arthritis of the left wrist or right wrist, as follows.  

The pertinent evidence demonstrating the severity of the Veteran's wrists during the period of appellate review, which begins in December 1998, includes ongoing VA treatment records from June 1999 through August 2011 showing intermittent complaints of wrist pain, swelling, and reduced grip strength.   

The Veteran underwent a VA examination in August 1999 at which he reported complaints involving a great deal of discomfort with any motion and weakened grip strength.  The VA examiner found the wrists to be very tender upon examination.  The Veteran could flex and dorsiflex both wrists to approximately 10 degrees without discomfort.

Then, during a VA aid and attendance examination in November 1999 (concerning an unrelated claim), the Veteran complained of inability to write due to severe wrist and hand pain.  

More recently, in a November 2010 VA examination, physical examination of the wrists showed dorsiflexion to 40 degrees bilaterally; palmar flexion to 40 degrees bilaterally; radial deviation to 20 degrees bilaterally; and ulnar deviation to 30 degrees on the left and to 20 degrees on the right.  There was no objective evidence of pain after repetitive motion or additional limitations after repetition.  

In a May 2011 statement, the Veteran indicated that he had lost almost all usage of his hands due to his rheumatoid arthritis.

In light of this record, the Board finds that the present 10 percent ratings best reflect the overall disability picture of the Veteran's rheumatoid arthritis of the left wrist and right wrist.  In fact, 10 percent is the highest available schedular rating available for the wrists without evidence of ankylosis, which is not shown here.  38 C.F.R. § 4.71a.  Moreover, although the evidence reflects complaints of reduced grip strength, such complaints are discussed immediately below regarding the service-connected rheumatoid arthritis of the right and left hands; the rule against pyramiding precludes the use of multiple codes addressing the same set of symptomatology.  See 38 C.F.R. § 4.14.  For the foregoing reasons, increased ratings in excess of 10 percent are not assignable.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

E.  Hands

The Veteran is presently assigned separate 10 percent ratings for rheumatoid arthritis of the right hand and rheumatoid arthritis of the left hand.  As the schedular diagnostic criteria are the same, the Board will address the issues together.  

The schedular diagnostic criteria of 38 C.F.R. § 4.71a, for evaluating disabilities of the hands and fingers have been amended during the period of appellate review.  (Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).)

Prior to August 26, 2002, the pertinent diagnostic criteria in effect were provided in DCs 5216-5219, concerning disabilities involving unfavorable ankylosis of multiple fingers; DCs 5220-5223, concerning favorable ankylosis of multiple fingers; and DCs 5224-5227, concerning ankylosis of individual fingers.  See 38 C.F.R. § 4.71a (prior to August 26, 2002).

Under the schedular diagnostic criteria that became effective August 26, 2002, the diagnostic criteria concerning ankylosis of the individual fingers remained essentially the same.  However, new DCs 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  38 C.F.R. § 4.71a (effective from August 26, 2002).

Pertinent in this appeal, the criteria of DC 5228, concerning limitation of motion of the thumb, provide a noncompensable (zero percent) rating where there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating (major or minor) is assigned with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The maximum schedular rating, 20 percent, is assigned with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. Part 4.71a (effective August 26, 2002).

The criteria under DC 5229, concerning limitation of motion of the index or long finger, provide a noncompensable (zero percent) rating where there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees (for the major or minor hand).  A 10 percent rating is assigned for the major or minor hand where there is a gap of more than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. Part 4.71a (effective August 26, 2002).

Under DC 5230, concerning limitation of motion of the ring or little finger, a maximum noncompensable rating is assigned for any limitation of motion.  38 C.F.R. Part 4.71a (effective August 26, 2002).

Additionally, the amended rating criteria provide that for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) (effective August 26, 2002).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id. at Note (2).

If there is limitation of motion of two or more digits, each digit is to be evaluated separately and combine the evaluations.  Id. at Note (5).

Motion of the thumb and fingers should be described by appropriate reference to the joints (See Plate III) involving limited movement, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tops of the fingers can approximate the proximal transverse crease of palm.  38 C.F.R. § 4.71.

In the present case, the Board finds after a careful review of the pertinent evidence of record that initial ratings higher than 10 percent are not warranted for the Veteran's rheumatoid arthritis of the left or right hand, as follows.  

In particular, the diagnostic criteria in effect prior to August 2002 did not provide for a compensable rating if the disability picture did not involve ankylosis of the fingers.  Here, the pertinent evidence during the period of appellate review, which begins in December 1998, includes VA outpatient treatment records from June 1999 showing complaints and clinical findings consistent with painful motion, swelling, and synovitis of the individual digits.  The Veteran, however, is shown to not have had ankylosis of any digits at any point up to present, even when taking into consideration functional loss due to pain.  Thus, a rating in excess of 10 percent is not assignable prior to August 2002.  See 38 C.F.R. § 4.71a (prior to August 26, 2002); Mitchell, 25 Vet. App. at 33, 43; DeLuca, 8 Vet. App. 202. 

Likewise, with regard to the pertinent diagnostic criteria in effect beginning from August 2002, DC 5229, concerning limitation of motion of the index or long finger provides for a maximum 10 percent rating.  38 C.F.R. § 4.71a (beginning August 26, 2002.  Thus, although the pertinent evidence reflects ongoing complaints of pain, stiffness, and swelling in the joints of the fingers, an increased rating is cannot be achieved under that code section.

Although the rating criteria of DC 5228 provide for a 20 percent rating with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the evidence here does not reflect a degree of symptoms consistent with these criteria.  In particular, a VA examination from August 1999 shows that the thumb and hand were exceedingly weak; he could not approximate the left thumb to the little finger or to the ring finger, which he could do on the right.  Also, in November 2010, VA examination showed a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers with no object evidence of pain or additional limitation after repetition.  (There was also no ankylosis or deformity of any digits.)  This evidence shows symptomatology not meeting the schedular criteria for a compensable rating under DC 5228, even when taking into consideration the Veteran's functional limitations due to pain and swelling of the digits.  

In short, the evidence reflects considerable impairment of the Veteran's hands, but such impairment does not satisfy the criteria for a higher rating under any potentially applicable diagnostic code.  To the extent the Veteran is shown to have ongoing functional limitation in individual digits due to pain and swelling, the single 10 percent rating assigned for each hand contemplates this symptomatology.  A higher rating is not warranted as the functional limitation is not shown to result in ankylosis.  See Mitchell, 25 Vet. App. at 33, 43.

The Board also recognizes the Veteran's ongoing complaints of decreased grip strength.  For instance, at VA in April 1999 he reported decreased grip and ability to lift heavy object.  A VA examination in August 1999 showed grip very weakened, so that grip on the right was only 20 compared to 7 on the left.  A VA examination in September 2008 likewise noted weakness in his grip, and a 
June 2011 VA progress note indicates that his hands were more crooked and he was losing more grip.  

Potentially pertinent in this regard are the schedular diagnostic criteria of 38 C.F.R. § 4.73, DCs 5307 to 5309, concerning muscle injuries of the forearm and hand.  A compensable rating is not assignable under these schedular criteria, however, as the present 10 percent ratings fully contemplate this functional limitation, including loss of grip strength.  See Mitchell, 25 Vet. App. at 33, 43.  Additionally, with particular regard to the left hand, the Veteran is separately service-connected for repair of severed left thumb extensor tendon.  The August 1999 VA examination indicates that the Veteran's reduced grip strength is attributable, in part, to this service-connected disability.  Thus, assigning a separate compensable rating in the present appeal would result in impermissible pyramiding of the same symptomatology, reduced grip strength, under both disabilities.  See 38 C.F.R. § 4.14; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability).   

In light of the foregoing, the Board finds that the present 10 percent ratings under DC 5002 best reflect the overall disability picture of the Veteran's rheumatoid arthritis of the left hand and right hand.  Consequently, an increased rating in excess of 10 percent is not warranted.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

F.  Lumbar spine

The Veteran's disability involving rheumatoid arthritis of the lumbar spine has been assigned an initial 10 percent rating effective from December 22, 1998.  

The rating criteria for diseases and injuries of the spine have changed several times during the pendency of this appeal.  As there is no indication that the revised criteria for rating spine disorders are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Under the provisions of 38 C.F.R. § 4.71a in effect prior to September 23, 2002, intervertebral disc syndrome (IVDS) was evaluated under Diagnostic Code 5293, which provided that a rating of 10 percent is assigned for mild IVDS.  A rating of 20 percent is assigned for moderate IVDS, with recurring attacks.  A rating of 40 percent is assigned for severe IVDS, characterized by recurrent attacks with intermittent relief.  The highest rating, 60 percent, is assigned for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Until September 26, 2003, disabilities of the lumbosacral spine could also be rated under the provisions of DC 5292, concerning limitation of motion, or, alternatively, under the provisions of DC 5295, concerning lumbosacral strain. 

The schedular criteria of DC 5292 provide that 10 percent rating is assigned for slight limitation of motion; a 20 percent rating is assigned for moderate limitation of motion; and a 40 percent rating is assigned for severe limitation of motion.  The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The schedular criteria of DC 5295 provide that a 10 percent rating is assigned for characteristic pain on motion.  A 20 percent rating is assigned for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  The highest rating, 40 percent, is assigned for severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.

Other potentially applicable Diagnostic Code prior to September 26, 2003, consist of 5285, concerning fracture, 5286, concerning ankylosis, complete, and 5289, concerning ankylosis.

As of September 23, 2002, the schedular criteria of IVDS (DC 5293) were amended.  Under the amended criteria, IVDS is evaluated by one of two alternative methods, applying whichever method results in the higher evaluation.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5293, Note 1 (2002).  The schedular criteria for incapacitating episodes provided that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a (2002).

Alternatively, beginning September 23, 2002, IVDS could be rated by separately evaluating the chronic orthopedic manifestations under the most appropriate orthopedic diagnostic code (DCs 5292 or 5295) and the neurological manifestations under the most appropriate neurologic diagnostic code(s), and then combining the separate evaluations under 38 C.F.R. § 4.25.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

Effective on September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The schedular criteria of the General Rating Formula pertinent to the lumbosacral spine provide that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.

Under the amended criteria effective September 26, 2003, IVDS (formerly Diagnostic Code 5293) is assigned a new Diagnostic Code (5243) and is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (unchanged from the September 23, 2002 revisions (see above)), whichever method results in a higher evaluation.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2).  

Evaluations of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  The schedular criteria for incapacitating episodes provides that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

Here, the Board finds that an initial rating in excess of 10 percent is not assignable for the service-connected rheumatoid arthritis of the lumbar spine, as follows.  

The pertinent evidence concerning the severity of the lumbar spine begins with an April 1999 VA progress note showing full range of motion of the back without  discomfort; straight leg raise (SLR) testing; was negative bilaterally; and neurosensory evaluation was intact.  At VA in August 1999, the Veteran was found to have stable, chronic back pain.  A physical examination at VA in October 1999 showed general arthralgia of multiple joints with slight palpable tenderness, but without swelling.  A VA progress note from September 2000, by comparison, shows that he had no swelling or joint pain at that time.  Also, a VA Rheumatology note from November 2000 shows complaints of "lumps" in the low back.  Otherwise, the VA outpatient treatment records from December 2000 until January 2007 show generalized complaints of joint pain, which do not directly refer to the low back.  

The Board finds, based on this record, that a rating higher than 10 percent is not assignable under the diagnostic criteria in effect prior to September 26, 2003.  First, under DC 5293, this evidence is consistent with no more than mild IVDS without recurring attacks.  See 38 C.F.R. § 4.71a (in effect prior to September 23, 2002).  This evidentiary record also does not show more than slight limitation of motion of the lumbar spine or characteristic pain on motion or muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  38 C.F.R. § 4.71a (in effect prior to September 26, 2003).  Finally, there is no evidence of bed rest prescribed by a physician since September 23, 2002.  38 C.F.R. § 4.71a (2002).

Beginning September 26, 2003, the VA outpatient treatment records until January 2007 continued to involve generalized complaints of joint pain, which do not directly refer to the low back.  Then, in January 2007 and shortly thereafter in March 2007, he underwent an evaluation with VA Rheumatology, which showed that the lumbar spine was nontender.  However, a March 2008 VA attending addendum notes tenderness and limitation of motion in all affected joints.  

The Veteran then underwent a VA examination in September 2008.  He voiced no complaints referable to the back at that time.  However, physical examination of the lumbar spine revealed flexion to 90 degrees; extension to 20 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; rotation to 30 degrees bilaterally [with a combined range of motion of 195 degrees].  There was no evidence of any additional limitation of motion caused by pain, fatigue, weakness or lack of endurance or incoordination.  

The VA outpatient treatment record then show ongoing complaints of joint pain without specific complaints referable to the back.  

He then underwent a second VA examination in November 2010.  The Veteran had pain that was a deep ache, moderate, constant, and daily, but not radiating.  Also, there was fatigue, decreased motion, stiffness, weakness, but no spasm.  Further, he had no incapacitating episodes specifically involving the low back.  The VA examiner noted that there was no urinary or fecal incontinence or other neurological abnormalities such as erectile dysfunction, numbness, or paresthesias.  Physical examination showed no abnormal spine curvatures.  On range of motion testing, flexion was to 70 degrees; extension to 0 degrees; bilateral lateral flexion and bilateral lateral rotation were each to 20 degrees with a combined range of motion of 150 degrees]; with no objective evidence of pain or additional limitations after repetitive motion.  There was no joint ankylosis.  Also neurological examination showed no abnormality; Lasegue's sign was negative.  Finally, the VA examiner noted X-rays results showing severe L5-S1 DDD involving intervertebral disc space narrowing, endplate sclerosis, and osteophyte formation with a vacuum phenomena; grade 1 L4-5 anterolisthesis with grade 1 L5-S1 retrolisthesis; and lower lumbar spine facet arthropathy.  

Shortly thereafter, the Veteran underwent follow-up at VA Rheumatology in June 2011.  He reported numerous complaints involving the other joints, but the back was specifically noted to have had no change.  Physical examination revealed tenderness over the lumbar paraspinous.  Similarly, on follow-up at VA Rheumatology in August 2011, he was noted to have back and other joint complaints that were "not bad," although he continued to have swelling.  Also, he had gastrointestinal complaints involving diarrhea for three weeks and rectal pain for three days, resolved.  Physical examination at that time showed findings substantially the same as in June 2011.  

In summary, the disability picture of the Veteran's rheumatoid arthritis of the lumbar spine since September 26, 2003, is shown by the evidence, particularly the September 2008 and November 2010 VA examination results, to have been manifested by a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, but without a combined range of motion of the thoracolumbar spine not greater than 120 degrees; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a (General Rating Formula for Diseases and Injuries of the Spine effective on September 26, 2003).  Additionally, a higher evaluation is not warranted on the basis of incapacitating episodes, since there is no evidence of bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a (5243 effective on September 26, 2003).  

The Board likewise finds that this evidence since September 26, 2003, demonstrates a disability picture not warranting a rating higher than 10 percent under the diagnostic criteria in effect prior to September 26, 2003.  First, under DC 5293, this evidence is consistent with no more than mild IVDS without recurring attacks.  See 38 C.F.R. § 4.71a (in effect prior to September 23, 2002).  This evidentiary record also fails to show more than slight limitation of motion of the lumbar spine or characteristic pain on motion or muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  38 C.F.R. § 4.71a (in effect prior to September 26, 2003).  Importantly in this regard, the evidence shows ongoing complaints referable to numerous joints, but not the back, which indicates that his low back disability was no more than mild with slight limitation of motion.  See, e.g., Kahana, 24 Vet. App. 428 (J. Lance, dissenting).  Finally, as noted, there is no evidence of bed rest prescribed by a physician since September 23, 2002.  38 C.F.R. § 4.71a (2002).

Additionally, the Board finds that a separate rating is not assignable on the basis of objective neurological abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board notes, in this regard, that under the schedular rating criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertain to paralysis of the sciatic nerve, a 10 percent rating is assignable for mild incomplete paralysis in the affected extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The April 1999 VA record, cited above, relates complaints involving the lower extremities, but physical examination at that time showed findings unrelated to the low back.  More recently, the November 2010 VA examination, also cited above, more clearly establishes that the Veteran had no urinary or fecal incontinence, erectile dysfunction, numbness, paresthesias, or radiating pain associated with the rheumatoid arthritis of the low back; this was confirmed on physical examination.  Although the intervening VA treatment records relate ongoing complaints associated with the lower extremities, these complaints are attributed to the Veteran's rheumatoid arthritis and are assigned separate compensable ratings.  Accordingly, a separate compensable rating is not assignable on the basis of an associated neurologic abnormality involving either lower extremity.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

For these reasons, the present 10 percent rating under DC 5002 best reflects the overall disability picture of the Veteran's rheumatoid arthritis of the lumbar spine.  
Consequently, an increased rating in excess of 10 percent is not warranted.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

G.  Hips

The Veteran's rheumatoid arthritis of the left hip and right hip have each been assigned an initial 10 percent rating effective from December 22, 1998. 

Disabilities of the hip and thigh are rated under the schedular criteria of 38 C.F.R. § 4.71a, DCs 5250 through 5255. 

The schedular criteria of DC 5253, concerning impairment of the thigh, provide that 10 percent rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg).  A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees. 

Other potentially applicable diagnostic codes, consist of DC 5251, concerning limitation of extension of the thigh, which provides that a 10 percent rating is assigned for extension limited to 5 degrees.

Further, under DC 5252, concerning limitation of flexion of the thigh, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees.  A 20 percent evaluation is assigned for limitation of flexion to 30 degrees.  A 30 percent evaluation is assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Also potentially pertinent is DC 5250, concerning ankylosis, which provides that a 60 percent rating is assigned for favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction.  A 70 percent rating is assigned for intermediate ankylosis of the hip.  The maximum rating under DC 5250, 90 percent, is assigned for extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.  

Under DC 5254, a single 80 percent rating is assignable for flail joint of the hip.  

Finally, under DC 5255, concerning impairment of the femur, a 10 percent rating is assigned for malunion of the femur with slight knee or hip disability.  A 20 percent rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent disability rating is assigned for malunion of the femur with marked knee or hip disability.  A 60 percent disability rating is assigned for both fracture of the surgical neck of the femur, with false joint, and for fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and weightbearing preserved with the aid of a brace.  The maximum rating under DC 5255, 80 percent, is assigned for fracture of the shaft or anatomical neck of the femur with nonunion, and with loose motion (spiral or oblique fracture).

Here, the pertinent evidence demonstrating the severity of the Veteran's bilateral hip disability first includes an April 1999 VA outpatient treatment record noting complaints of intermittent bilateral hip and leg pain after prolonged sitting since a long trip two weeks prior.  This had involved pain in the inner aspect of the thighs and difficulty walking due to poor coordination when arising from sitting.  The symptoms had subsided with walking and had subsided entirely for eight days.  Physical examination revealed full range of motion of the hips without discomfort.  In August 1999 at VA, he likewise had complaints of chronic hip pain.  

Thereafter, VA outpatient treatment records continued to show complaints involving generalized complaints of joint pain.  These do not directly refer to the hips until January 2007 and shortly thereafter in March 2007, when VA Rheumatology notes reveal complaints of hip pain.  Both consultations included a physical examination showing hips that were nontender.  (Degrees of limited motion, if any, are not provided.)  X-rays in January 2007 were noted to show no erosive disease.  Physical examination at VA Rheumatology in March 2008 also shows hips that were not tender.  

The Veteran then underwent a VA examination in September 2008.  He had no complaints specific to the hips, but complained of joint pain getting progressively worse.  Physical examination showed range of motion from 0 to 95 degrees on the left, and 0 to 100 on the right, with no additional limitation of motion caused by pain, fatigue, weakness or lack of endurance or incoordination.  

Following the VA examination, VA outpatient treatment records, including in November 2008 and February 2009 show complaints of hip pain.  The February 2009 note, in particular, relates complaints of right hip pain for the last few weeks, mainly when the Veteran started walking.  The Veteran reported that the pain was tolerable, and he was doing significantly better with new medication.  There was no joint inflation or synovitis, and the assessment was rheumatoid arthritis in remission; fibromyalgia no changes.  He wrote in a testimonial statement on the same day as the February 2009 VA treatment report that his hip had recently begun to give out and would soon require a hip replacement.  

Next, the Veteran underwent a VA examination in November 2010.  The VA examiner noted no complaints specifically referable to either hip, but found, upon physical examination, that range of motion of the left hip involved flexion to 120 degrees; extension to 0 degrees; abduction to 25 degrees; and he could cross the left leg over right; and could toe out greater than 15 degrees.  On the right, the Veteran had flexion to 120 degrees; extension to 0 degrees; abduction to 25 degrees; he could cross the right leg over left; and he could toe out greater than 15 degrees.  The VA examiner also noted X-ray results showing mild right side superior lateral joint space narrowing with subchondral sclerosis consistent with osteoarthritis; there was no erosion.  

After the November 2010 VA examination, the next evidence expressly showing complaints referable to the hips consists of a June 2011 VA Rheumatology note relating the Veteran's complaints of falling "the other day;" he felt that his hip had gone out.  He also complained of pain in the bilateral groin.  (A physical examination of the hips was not performed.)  

Finally, on follow-up with VA Rheumatology in August 2011, the Veteran reported that his hips were better, and the hips showed no pain with rotation on physical examination.  

In summary, the disability picture of the Veteran's rheumatoid arthritis of the right and left hips involved pain, but range of motion studies in September 2008 and November 2010 showed that the disability did not involve functional limitation with extension limited to 5 degrees; flexion limited to 45 degrees; limitation of adduction with inability to cross legs, or limitation of rotation with inability to toe-out more than 15 degrees.  Moreover, this evidence shows that there was no ankylosis, hip flail joint, or impairment of the femur.  38 C.F.R. § 4.71a, DCs 5250 through 5255.

In support of his claim, the Veteran wrote in September 2009 and again in May 2011 that his hip would give way intermittently.  He related similar complaints at VA rheumatology in June 2011.  The Board finds, however, that a higher rating is not warranted on this basis.  Most significantly, except for these three isolated complaints, the record otherwise reveals no complaints of a hip giving way, including at his extensive VA outpatient treatment or during his most contemporaneous VA examination in November 2010.  In fact, most recently at VA Rheumatology in August 2011, his hips were found to be without pain on physical examination.  In fact, as noted herein above, the Veteran at that time reported that he was leaving for a three month trip abroad and he was found to be "blasé" about his disability.  Thus, Veteran's own statements alone do not show functional impairment with limitations warranting assignment of a rating higher than 10 percent for either the left hip or right hip.  See Mitchell, 25 Vet. App. 32.  

In light of this record, the Board finds that the present 10 percent ratings assigned for the Veteran's rheumatoid arthritis of the left hip and right hip best reflect the overall disability picture of these disabilities even when considering functional limitations due to the DeLuca factors.  See id.  Consequently, an increased rating in excess of 10 percent is not warranted.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

H.  Knees

The Veteran's rheumatoid arthritis of the left knee and right knee have each been assigned separate, initial 10 percent ratings, effective from December 22, 1998.  He contends that ratings higher than 10 percent are assignable.  As the schedular rating criteria are the same and the evidence is related, the Board will address the issues together.  

Disabilities of the knee are evaluated under the schedular criteria of Diagnostic Codes 5256 through 5263, under 38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a  40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

Under the rating schedule, normal range of motion of the knee for VA compensation purposes will be considered flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.

A separate, compensable rating may be assigned under each of these three Diagnostic Codes (5257, 5260, and 5261), if the specific symptoms are shown.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

Also potentially pertinent in this appeal are DC 5256, concerning ankylosis of the knee; DC 5258, concerning dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint; DC 5259, concerning symptomatic removal of semilunar cartilage; DC 5262, concerning impairment of the tibia and fibula; and DC 5263, concerning genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a; See Schafrath, 1 Vet. App. at 595.

In the present case, the Board finds after a careful review of the pertinent evidence of record that an increased rating is not warranted for the Veteran's rheumatoid arthritis of either left knee or right knee.

The pertinent evidence concerning the severity of the left and right knee first shows that the disability is not manifested by flexion limited to 30 degrees.  See 4.71a, DC 5260.  Rather, range of motion testing showed flexion to 120 degrees at VA Rheumatology in December 2000 and at VA examination in September 2008; and to 130 degrees at VA examination in November 2010.  

The evidence also shows that extension was not limited to 15 degrees or more.  See 4.71a, DC 5261.  Rather, range of motion testing showed extension to 0 degrees at VA Rheumatology in December 2000 and at VA examination in September 2008, and to 0 degrees at VA examination in November 2010.  

Additionally, the record shows no indication of moderate slight recurrent subluxation or lateral instability of the knee.  See 4.71a, DC 5257.  In June 1999 at VA, the Veteran complained of intermittent gait problems, although physical examination revealed stiff, but normal gait.  Physical examination at VA Rheumatology in December 2000 showed negative Lachman, Drawer, and McMurry testing; the knees were stable.  Also, the September 2008 VA examination shows that he had no episodes of dislocation or recurrent subluxation.

Besides these specific findings, the evidence of record otherwise shows the Veteran's ongoing complaints of generalized joint pain and swelling.  A September 2000 VA consultation notes the Veteran's knees had full range of motion.  By comparison, a March 2008 addendum to a VA outpatient treatment note indicates that the Veteran had "limitation of motion in all effected joints," although degrees of limited motion were not provided.  The Board points out that this notation is consistent with the range of motion findings noted immediately above, which show some degree of limited motion.  See 38 C.F.R. § 4.71a, Plate II.  

Also important, the September 2008 and November 2010 VA examiners both found no evidence of any additional limitation of motion caused by pain, fatigue, weakness or lack of endurance or incoordination.  Thus, the present 10 percent ratings adequately compensates the Veteran for his painful motion as he has no greater functional loss warranting assignment of a higher rating.  Mitchell, 25 Vet. App. at 33, 43.  For this same reason, separate compensable ratings are not assignable under DCs 5257, 5260, and/or 5261.  See id.; see also Burton, 25 Vet. App. at 6 (citing 38 C.F.R. § 4.14).  

Additionally, there is no indication of ankylosis; of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, or 5263.

In this regard, the Board notes that the Veteran's rheumatoid arthritis does not involve the semilunar cartilage of either knee.  In any event, although VA Rheumatology notes from December 2000 and June 2011 show that there was crepitus, they do not show complaints of locking.  In fact, the Veteran expressly denied locking at the September 2008 VA examination.  Additionally, VA Rheumatology progress notes from December 2000 and March 2008 show that there was no effusion bilaterally.  Finally, the November 2010 VA examination shows that there was no joint ankylosis, and X-rays at that time showed right greater than left mild tricompartmental joint space narrowing with subchondral sclerosis indicating mild osteoarthritism but with no effusions or erosions.

In light of such evidence, a higher evaluation is not assignable under DCs 5256, 5258, 5259, 5262, or 5263.  38 C.F.R. § 4.71a.

For the foregoing reasons, an increased rating in excess of 10 percent is not warranted for either the rheumatoid arthritis of the left knee or right knee.  38 C.F.R. § 4.71a.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

I.  Ankles

The Veteran's rheumatoid arthritis of the left ankle and right ankle have been assigned separate, initial 10 percent ratings, effective from December 22, 1998.  He contends that ratings higher than 10 percent are warranted.  As the schedular rating criteria are the same and the pertinent evidence is related, the Board will address the issues together.  

Disabilities of the ankle are evaluated under the schedular criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5274.  

Under DC 5271, a 10 percent rating is assigned for moderate limited motion of the ankle.  The highest available rating under this Diagnostic Code, 20 percent rating, is assigned for marked limited motion.  38 C.F.R. § 4.71a.

In the present case, the Board finds after a careful review of the pertinent evidence of record that an increased rating is not warranted for the Veteran's rheumatoid arthritis of either left ankle or right ankle.  

First, the pertinent evidence does not demonstrate moderate limited motion of the ankle under DC 5271.  Although the VA outpatient treatment notes reflect intermittent complaints of increased ankle pain and swelling, such as in November 2000, January 2007, and March 2007, range of motion testing at VA in September 2000 showed ankles with full range of motion.  The November 2010 VA examination shows right and left ankle dorsiflexion to 10 degrees and plantar flexion to 30 degrees, with no objective evidence of pain, including after repetitive motion, and no additional limitations after repetition.  

Also, intermittent VA treatment records, such as in January 2007 and March 2008, indicated that the Veteran had limitation of motion in all joints affected by RO.  A June 2008 VA Rheumatology note then documents the Veteran's report that his ankle joint pain would increase if he decreased his medication dosage, so he was self-adjusting his dose.  More recently, a VA Rheumatology note dated in June 2011 shows complaints of pain and black discoloration, but physical examination showed the ankles to have normal appearance and to be nontender except for an area of tenderness with fullness at right distal tibia a few inches proximal to the medial malleolus circular palpable area, possible lipoma.

The Board finds that this record shows rheumatoid arthritis of the left ankle and right ankle involving no more than moderate limited motion even when considering functional limitation due to the DeLuca factors.  See Mitchell, 25 Vet. App. 32.   

Other potentially applicable diagnostic codes for the ankle are DC 5270, concerning ankylosis; DC 5272, concerning ankylosis of subastragalar or tarsal joint; DC 5273, concerning   malunion of the Os calcis or astragalus; and DC 5274, concerning astragalectomy.  38 C.F.R. § 4.71a.  The evidence of record, however, does not show such symptomatology.  In fact, X-rays at VA in November 1999 showed no abnormality, including no evidence of fracture, subluxation, joint space narrowing, or erosion; ankle mortis was intact bilaterally; except for an incidental note of small cyst in the cuneiform of the left ankle.  Thus, a higher rating is not warranted under any other potentially applicable diagnostic code.  See Schafrath, 1 Vet. App. at 593.

In summary, the Board finds that the present 10 percent ratings best reflects the overall disability picture of the Veteran's rheumatoid arthritis of the left ankle and right ankle, respectively, even when considering functional limitations due to the DeLuca factors.  See Mitchell, 25 Vet. App. 32.   Consequently, increased ratings in excess of 10 percent are not warranted.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

J. Feet

The Veteran's rheumatoid arthritis of the left foot and right foot have been assigned separate, initial 10 percent ratings, effective from November 3, 2000.  The Veteran contends that ratings higher than 10 percent are assignable.  As the schedular rating criteria are the same and the pertinent evidence is related, the Board will address the issues together.  

Disabilities of the feet are evaluated under the schedular criteria of 38 C.F.R. § 4.71a, DCs 5276 through 5284.  

Under DC 5284, which provides rating for other foot injuries, a 10 percent rating is assigned for a moderate foot injury.  A 20 percent rating is assigned for a moderately severe foot injury.  The maximum rating, 30 percent, is assigned for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, at Diagnostic Code 5284, Note.  Actual loss of use of the foot is rated as 40 percent disabling.  See 38 C.F.R. § 4.71a, diagnostic codes 5283, 5284, Note.  

Other potentially applicable diagnostic codes include 5276 regarding acquired flatfoot; 5277 regarding bilateral weak foot; 5278 regarding claw foot (pes cavus), acquired; 5279 regarding metatarsalgia, anterior (Morton's disease); 5280 regarding hallux valgus; 5281 regarding hallux rigidus; 5282 regarding hammer toe; and 5283 regarding tarsal, or metatarsal bones, malunion of, or nonunion of.  See 38 C.F.R. § 4.71a.  

In the present case, the Board finds after a careful review of the pertinent evidence of record that a rating of 20 percent is warranted for the Veteran's rheumatoid arthritis of the left foot and right foot, as of November 10, 2010, but not earlier, as the evidence shows symptoms more nearly approximating moderately severe foot injury.

More specifically, the pertinent evidence first consists of a VA Rheumatology note dated in November 2000 showing complaints of bilateral foot pain.  The VA outpatient treatment records then show ongoing complaints of pain and intermittent swelling in numerous joints, including nonspecific joints, but not the feet specifically.  In January 2007, however, a VA Rheumatology note shows complaints of foot pain; physical examination showed bilateral tenderness with compression, and X-rays showed erosive disease at the 5th metatarsal head.  On follow-up in March 2007, by comparison, the Veteran reported no tenderness.  One year later, in March 2008, a VA Rheumatology not shows bilateral forefoot tenderness to compression, and he was noted to have "very active disease."  In April 2008, he complained of morning stiffness with swelling.  

Upon VA examination in September 2008, the Veteran complained of progressively worsening pain.  He had pain on a daily basis, but had no specific periods of flare-ups and used no assistive devices.  (Physical examination of the feet was not performed.)  

He underwent a further VA examination in November 2010, which shows that his gait was characterized by poor propulsion.  Specific to the feet, the Veteran complained of stiffness while standing, walking, and at rest, and weakness while standing and walking.  These complaints involved the entire foot.  He had no flare-ups, and there was no evidence of abnormal weight bearing; no loss of bone; no painful motion, swelling, tenderness, instability, or weakness.  Additionally, the VA examiner found no hammertoes, hallux valgus or rigidus, pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  The VA examiner's physical examination did reveal generalized atrophy of the calf muscles bilaterally, and X-rays of the feet and ankles showed chronic posttraumatic avulsion fragment adjacent to the left medial malleolus; degenerative subcortical cyst over dorsum of the left cuneiform; mild left-sided tibial talar joint space narrowing with marginal osteophyte formation anteriorally consistent with osteoarthritis; osteoarthritis change affecting the bilateral first MTP joints in the form of joint space narrowing with subchondral sclerosis and marginal osteophytosis cystic erosive changes over the right fifth metatarsal head related to rheumatoid arthritis.  There was no joint ankylosis. 

Then, in a May 2011 testimonial statement, the Veteran wrote that he had pain and swelling in the heels and balls of his feet, which made it impossible for him to walk any distance, and for which he had special shoes.  

On follow-up with VA Rheumatology in June 2011, the Veteran complained of increased pain in the balls of his feet worse with walking, and he would get a sharp pain in the heel at random.  Physical examination of the feet showed tenderness over the heel calcaneus and in the MTP joints, but without synovitis or swelling.  On follow-up with VA Rheumatology in August 2011, similar complaints were raised. 

The Board finds, based on this record, that it is factually ascertainable as of the November 2010 VA examination that the Veteran's rheumatoid arthritis of the left and right feet involved a moderately severe injury.  Prior to November 2010, the Veteran is shown to have ongoing, if intermittent, complaints of pain and swelling, but with functional limitations that were no more than moderate in severity even when considering the DeLuca factors.  See Mitchell, 25 Vet. App. 32.  Similarly, a rating higher than 20 percent is not warranted for the period beginning from November 2010, as the evidence does not reflect severe foot injury of either foot.  Importantly, in this regard, the VA Rheumatology note in August 2011, cited immediately above, notably reports that the Veteran was about to leave for a three month trip to Vietnam, and he was found to be "blasé" about his healthcare, which tends to show that the functional limitations involving the feet were no more than moderately severe.  See 38 C.F.R. § 4.71a, DC 5284.  

Furthermore, although X-rays at VA in January 2007 showed erosive disease at the 5th metatarsal head and the November 2010 VA examination shows generalized atrophy of the calf muscles bilateral, the present 10 percent and 20 percent rating, respectively, contemplate the disabilities caused by such conditions.  Assigning a separate compensable rating would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14.   

The remaining diagnostic codes concerning the feet, particularly DCs 5276, 5278, 5279, 5280, 5281, and 5283 are not for application since the evidence, expressly in the November 2010 VA examination, shows that the Veteran's rheumatoid arthritis of neither the left foot nor the right foot is manifested by amputation of a toe, acquired flatfoot, claw foot, anterior metatarsalgia or Morton's disease, hallux valgus, hallux rigidus, or malunion or non-union of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a.  Therefore, DC 5284 is the most appropriate, applicable diagnostic code.

In light of this record and for the foregoing reasons, the Board finds that the present 10 percent rating for each foot best reflects the overall disability picture of the prior to November 2010, even when considering functional limitations due to the DeLuca factors, but that a rating of 20 percent is assignable for each foot as of November 2010.  See Mitchell, 25 Vet. App. 32.  "Staged ratings" are not otherwise warranted because the schedular criteria for higher ratings were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

K.  Rheumatoid Arthritis

The Board's findings above concerning the schedular disability ratings assignable for the specific joints involved in the Veteran's rheumatoid arthritis results in a combined 90 percent rating is assigned for the disabilities involving rheumatoid arthritis of the individual joints prior to November 10, 2010.  As of November 10, 2010, the Board's action above results in a total (100 percent) schedular rating.  See 38 C.F.R. § 4.25.  

As noted herein above, DC 5002, concerning an active rheumatoid arthritis process, provides that a total (100 percent) rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating is assigned a 100 percent rating.  The next higher rating, 60 percent, is assigned for circumstances when there is symptomatology less than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  Again, the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Here, the Veteran's 100 percent rating effective from November 10, 2010, is the highest rating assignable.  Thus, the Board need not consider whether a higher rating is available.  See 38 C.F.R. § 4.71a, DC 5002.

Prior to November 10, 2010, during which time a 90 percent rating is in effect, the Board finds that a total 100 percent schedular rating under DC 5002 is not assignable as the evidence shows that the disability was not manifested by constitutional manifestations associated with active joint involvement that were totally incapacitating.  See 38 C.F.R. § 4.71a.  

In particular, the pertinent evidence prior to November 10, 2010, shows ongoing complaints of pain and swelling.  Intermittent findings on physical examination confirmed swelling and also showed synovitis, for example in September 2000.  Also, at a VA aid and attendance examination in November 1999, the Veteran complained of being an "arthritic cripple" due to inability to function, including having trouble using the bathroom, brushing his teeth, and maneuvering to wash, and difficulty eating, driving, and walking.  Similarly, he complained at a VA consultation in February 2008 that he had more muscle pain recently in his forearms, which resulted in him occasionally being too weak to get out of bed.  Likewise, he complained at that September 2008 VA examination that he did no work around the house or any kind of physical activity, and had morning stiffness usually lasting for up to one and one-half hours.  

Despite these complaints indicating a severe disability picture, a March 2008 VA Rheumatology note affirmatively shows that the Veteran did not have constitutional symptoms.  The September 2008 VA examination also expressly notes that he had no constitutional symptoms.  Moreover, as of the November 10, 2010 VA examination, the Veteran gave a history of greater than four incapacitating episodes of arthritis per year, lasting days, which is inconsistent with total incapacitation.  The Board finds that this record shows significant impairment.  It nonetheless shows that such the Veteran's incapacitation was intermittent and, thus, not total.  

Accordingly, a total (100 percent) schedular rating is not assignable prior to November 10, 2020.  See 38 C.F.R. § 4.71a, DC 5002.  

In summary, the Board finds that the present 90 percent rating prior to November 10, 2010, and a total (100 percent) rating as of November 10, 2010, best reflects the overall disability picture of the Veteran's rheumatoid arthritis.  "Staged ratings" are not otherwise warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  These findings take into consideration the benefit- of-the-doubt rule.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

L.  Extraschedular Consideration

Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  However, the Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  First, the Veteran is assigned a total schedular rating as of November 10, 2010.  A higher rating, schedular or otherwise, is not assignable.  Second, for the staged rating period prior to November 10, 2010, the Veteran is assigned a 90 percent rating.  Although an evaluation in excess of 90 percent is provided for certain manifestations of rheumatoid arthritis, the medical evidence here, as discussed in detail herein above, reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, the Veteran's rheumatoid arthritis does not present an exceptional or unusual disability picture and, therefore, referral for extraschedular consideration is not in order.


ORDER

An initial rating in excess of 90 percent for the rheumatoid arthritis is denied prior to November 10, 2010.

An initial 100 percent rating for rheumatoid arthritis is granted beginning from November 10, 2010, subject to the regulations governing the payment of VA monetary benefits.

REMAND

With regard to the issue of service connection for Parkinson's disease, the Board finds that remand is necessary to afford the Agency of Original Jurisdiction (AOJ) the opportunity to issue a statement of the case (SOC).  

In particular, the Veteran's claims file shows that the AOJ issued a rating decision in September 2011 denying the original claim of service connection for Parkinson's disease.  Later in September 2011, the AOJ received a correspondence from the Veteran indicating that he disagreed with the rating decision.  This statement constitutes a timely notice of disagreement (NOD).  38 C.F.R. §§ 20.200, 20.201, 20.302.  Thereafter, the RO did not issue a statement of the case (SOC) addressing the issue.  

In cases before the Board in which a claimant has timely filed a NOD with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Under the circumstances, the Board has no discretion and is required to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the issue is REMANDED for the following action:

1.  The RO must also take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to service connection for Parkinson's disease.  The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.  

2.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.


	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


